                       Case 1:20-cv-01424-KPF Document 58 Filed 06/09/21 Page 1 of 2




                                                                                 MEMO ENDORSED
                                                                                                     LAURA C. WILLIAMS
                                                                                                 Assistant Corporation Counsel
GEORGIA PESTANA                                                                             Labor & Employment Law Division
Acting Corporation Counsel
                                             THE CITY OF NEW YORK                                         Phone: 212-356-2435
                                            LAW DEPARTMENT                                               lawillia@law.nyc.gov

                                                  100 CHURCH STREET
                                                  NEW YORK, NY 10007



                                                                       June 9, 2021

          BY ECF
          Honorable Katherine Polk Failla
          United States District Court
          Southern District of New York
          40 Foley Square
          New York, NY 10007

                             Re:   Christopher Wallace v. New York City Department of Education
                                   20 Civ. 01424 (KPF)

          Dear Judge Failla:

                          I am an Assistant Corporation Counsel in the office of Georgia Pestana, Acting
          Corporation Counsel of the City of New York, attorney for defendant New York City Department
          of Education (“DOE”) in the above-referenced case. I write, to request a one-week extension of
          time, from June 11, 2021 to June 18, 2021, for defendant to serve and file its reply to plaintiff’s
          opposition to defendant’s motion for summary judgment. Defendant previously requested, and the
          Court granted, an extension of time from May 21, 2021 to June 11, 2021 for defendant to serve
          and file its reply. I attempted to reach plaintiff’s counsel by phone twice, once on June 8th and
          once on June 9th, but have not received a response as to whether he consents to this request.

                          This adjournment is necessary because, as has been widely reported, our office has
          had a complete loss of technological access and resources. In particular, over the past weekend,
          access to the New York City Law Department’s network and emails was completely disabled and,
          unfortunately, full access has not yet been restored. Accordingly, I have not been able to work on
          the reply since Friday as I do not have access to my work product, relevant documents, or emails.
          Therefore, defendant respectfully requests a one-week extension of time to serve and file its reply.
           Case 1:20-cv-01424-KPF Document 58 Filed 06/09/21 Page 2 of 2




               Thank you for your consideration of this request.


                                                            Respectfully submitted,

                                                                          /s/
                                                            Laura C. Williams
                                                            Assistant Corporation Counsel
  cc:    Counsel of Record (By ECF)




Application GRANTED.

Dated:      June 9, 2021                            SO ORDERED.
            New York, New York



                                                    HON. KATHERINE POLK FAILLA
                                                    UNITED STATES DISTRICT JUDGE




                                                2
